UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7454


CHARLES COOPER,

                  Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director Virginia Department of Corr., et
al.,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:16-cv-01247-JCC-JFA)


Submitted:   February 23, 2017              Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles        Cooper        appeals       the     district          court’s        order

dismissing his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive       28    U.S.C.    § 2254      (2012)      petition.           On    appeal,   we

confine    our    review       to    the    issues       raised      in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Cooper’s informal brief

does     not     challenge          the    basis        for    the        district     court’s

disposition,          Cooper    has       forfeited       appellate         review    of     the

court’s order.          See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).                  Accordingly, although we grant leave

to proceed in forma pauperis, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions       are       adequately      presented        in     the     materials

before    this    court    and       argument      would      not    aid    the    decisional

process.

                                                                                      AFFIRMED




                                              2